Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162546(49)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  CATHERINE MALLORY and LABARON                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  MALLORY,
           Plaintiffs-Appellants,
                                                                     SC: 162546
  v                                                                  COA: 350263
                                                                     Oakland CC: 2018-164572-NH
  BEAUMONT HEALTH SYSTEM, doing
  business as BEAUMONT ROYAL OAK
  HOSPITAL, DR. ARTIN BASTANI, M.D.,
  LINDSEY SARNOVSKY, CRNA, and
  JANICE E. WOLFF, CRNA,
               Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees Beaumont Health
  System, Sarnovsky, and Wolff to extend the time for filing their answer to the application
  for leave to appeal is GRANTED. The answer will be accepted as timely filed if submitted
  on or before March 29, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2021

                                                                               Clerk